DISSENTING OPINION BY
COLVILLE, J.:
¶ 1 I would affirm the trial court’s order adjudicating Appellant delinquent based upon that court’s Pa.R.A.P.1925(a) opinion. I, therefore, dissent.
¶2 I do not believe that the tips received by the school regarding Appellant’s possession of marijuana pipes amounted to “effectively anonymous tips” which “without more, did not provide sufficient reasonable suspicion to conduct a search and seizure of Appellant’s purse.” See Majority Opinion at 688-89. In my view, Commonwealth v. Goodwin, 561 Pa. 346, 750 A.2d 795 (2000), the ease relied upon by the Majority in reversing the trial court, is distinguishable from this matter.
¶3 In Goodwin, a plurality of our Supreme Court determined that a single uncorroborated anonymous tip alleging that Goodwin sold drugs did not create the requisite reasonable suspicion to stop Goodwin for the purpose of investigation.4 Here, the school received tips regarding Appellant’s possession of drug paraphernalia from “multiple sources,” which included students and teachers. See N.T., 9/26/06, at 7. As such, it cannot be said that the tip or tips were uncorroborated. Moreover, I would not characterize the tips received by the school as anonymous, as that term is utilized in Goodwin.
¶4 In Goodwin, the police never knew who called them regarding Goodwin’s alleged drug dealing. In contrast, Ms. Brown, the teacher who received the tips in this case, knew the teachers and students who informed her of the pipes in Appellant’s purse; by the time of Appellant’s hearing, Ms. Brown simply could not remember exactly which teachers and students provided her with this information. As the trial court related:
... [T]he testimony of [Ms. Brown], while she can’t remember who these people were [who gave her the tips], it *690was not that they were unknown people to her, but that she just can't remember today who they were[.]
N.T., 9/26/06, at 33.
¶ 5 In short, I agree with the trial court that the school had the requisite reasonable suspicion to search Appellant. Accordingly, I would affirm the trial court’s order adjudicating Appellant as delinquent.

. At the time Goodwin was decided, our Supreme Court only consisted of six justices. The lead opinion in Goodwin was authored by Justice Nigro and joined by (then) Justice Cappy. (Then) Justice Zappala authored a concurring opinion in which he disagreed with the lead opinion’s analysis under the Fourth Amendment but nonetheless believed the stop of Goodwin was unconstitutional under Article I, Section 8 of the Pennsylvania Constitution. (Then) Chief Justice Flaherty joined Justice Zappala’s concurring opinion. Justice Castille filed a dissenting opinion, which Justice Newman joined.